 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   DELMAR JEWELL DIXON, JR.,                      1:19-CV-01326-GSA PC
12                Plaintiff,                         ORDER TRANSFERRING CASE
13         vs.
14   JOE LIZARRAGA, et al.,
15               Defendants.
16

17

18          Delmar Jewell Dixon, Jr. (“Plaintiff”) is a state prisoner proceeding pro se with this
19   civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this
20   action on September 23, 2019. (ECF No. 1.) Plaintiff has not paid the $400.00 filing fee or
21   submitted an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(g).
22          It is apparent from a reading of Plaintiff’s allegations in the Complaint that the center of
23   gravity of this case is in the Sacramento Division of the Eastern District of California, and any
24   relationship with the Fresno Division is minimal.         Plaintiff is presently incarcerated at
25   California Correctional Institution (CCI) in Tehachapi, California, which is located in the
26   Fresno Division. However, the majority of the events at issue in the Complaint occurred at
27   Mule Creek State Prison (MCSP) in Ione, California, when Plaintiff was incarcerated there.
28   MCSP is located in Amador County, which is part of the Sacramento Division. All except two

                                                     1
 1   of the ten individual named defendants reside in the Sacramento Division.1 For these reasons,
 2   this case should be transferred to the Sacramento Division of the Eastern Division of
 3   California. Pursuant to Local Rule 120(f), a civil action which has not been commenced in the
 4   proper court may, on the Court’s own motion, be transferred to the proper court.
 5           Accordingly, good cause appearing, IT IS HEREBY ORDERED that:
 6           1.      This case is transferred to the Sacramento Division of the United States District
 7                   Court for the Eastern District of California; and
 8           2.      All future filings shall refer to the new Sacramento case number assigned and
 9                   shall be filed at:
10                                    United States District Court
                                      Eastern District of California
11                                    501 “I” Street, Suite 4-200
                                      Sacramento, CA 95814
12

13

14
     IT IS SO ORDERED.

15       Dated:     September 26, 2019                                    /s/ Gary S. Austin
                                                           UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
                     1
                       Plaintiff names as defendants Joe Lizarraga (Warden, MCSP), Daniel Navarro (Investigative
27   Service Unit Officer, MCSP), Sergeant S. Palomares (MCSP), Captain C. Heintschel (MCSP), D. Stephens
     (Correctional Counselor, MCSP), C. McCarthy (Correctional Counselor, MCSP), K. Staley (Investigative Service
28   Unit Officer, MCSP), R. Briggs (Appeals Examiner, CDCR), Lieutenant D. Crounse (CCI), and L. Lundy
     (Associate Warden, CCI).

                                                          2
